Citation Nr: 0838149	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-18 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for coronary artery 
disease (CAD), to include as secondary to diabetes mellitus 
(DM) and/or PTSD.

3.  Entitlement to service connection for a low back 
condition, to include spondylolisthesis, spondylolysis at L5-
S1, annular tear of the L5-S1 disc, facet hypertrophy and 
degenerative changes of lumbar spine.

4.  Entitlement to service connection for degenerative 
arthritis of both hips.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and April 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

The merits of the veteran's claim for service connection for 
CAD, as well as his TDIU claim will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
symptoms including insomnia, nightmares, depression, 
intrusive thoughts, feelings of guilt, irritability and 
social isolation that result in occupational and social 
impairment with deficiencies in most areas, but do not cause 
total occupational and social impairment; there is no 
evidence of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of close relatives, own occupation or own 
name.  

3.  A February 1999 rating decision denied service connection 
for a heart disorder.  The veteran did not appeal that 
decision.  

4.  The evidence received since the February 1999 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for CAD.

5.  Any currently diagnosed low back condition, to include 
spondylolisthesis, spondylolysis, annular tear, facet 
hypertrophy and degenerative changes of the lumbar spine, did 
not have its onset in service or within one year thereafter 
and is not etiologically linked to the veteran's service or 
any incident therein; any currently diagnosed congenital 
spondylolisthesis and spondylolysis of the lumbar spine was 
not aggravated during the veteran's service.

6.  Any currently diagnosed bilateral hip condition, to 
include bilateral hip degenerative arthritis, did not have 
its onset in service or within one year thereafter and is not 
etiologically linked to the veteran's service or any incident 
therein.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 70 percent initial disability rating, and 
no more, are met for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for CAD, and the 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2007).

3.  A lumbar spine condition, to include spondylolisthesis, 
spondylolysis, annular tear, facet hypertrophy and 
degenerative changes of the lumbar spine, was neither 
incurred in nor aggravated by active military service; and 
cannot be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  A bilateral hip condition, to include degenerative 
arthritis of the bilateral hips, was neither incurred in nor 
aggravated by active military service; and cannot be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A (f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the veteran's claim to reopen a previously 
denied claim for service connection for CAD, the Board finds 
that any defect with respect to content or the timing of the 
receipt of the notice requirements is harmless error in the 
case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Moreover, 
given the favorable outcome noted below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the applicable notification and assistance duties, would not 
be justified with regard to this claim.

In reviewing the veteran's claims of entitlement to service 
connection for a low back condition and degenerative 
arthritis of both hips, as well as the claim for an increased 
disability rating for service-connected PTSD, the Board 
observes that the RO issued VCAA notices to the veteran in 
March 2005, March 2006 and June 2006 letters which informed 
him of the evidence generally needed to support claims of 
entitlement to service connection and increased disability 
ratings; what actions he needed to undertake; and how the VA 
would assist him in developing his claims.  The March 2006 
letter informed him of the evidence needed for the assignment 
of evaluations and effective dates for initial awards of 
service connection.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The March 2005 VCAA notice was issued prior 
to the August 2005 rating decision denying service connection 
for a low back condition, bilateral hip condition and an 
increased disability rating for PTSD.  Thus, the Board 
concludes that the RO provided appropriate notice of the 
information or evidence needed in order to substantiate the 
claims prior to the initial decisions.  In view of this, the 
Board finds that VA's duty to notify has been fully satisfied 
with respect to these claims.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records, VA medical examination reports and treatment records 
are of record, as well as private treatment records and 
evaluations.  This evidence was reviewed by both the RO and 
the Board in connection with the veteran's claims.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  



Analysis

Increased Evaluation for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this code, a 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is granted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

In this case, throughout the course of his appeal, the 
veteran's PTSD has been manifested by severe sleep 
disturbance, depression, nightmares, intrusive thoughts, 
feelings of guilt, irritability, avoidance behavior, and 
social isolation.  Moreover, there is evidence of social 
isolation and occupational impairment during this period.  An 
April 2005 VA treatment record shows that the veteran refused 
a mental health clinic referral for treatment of his PTSD 
symptoms.  Indeed, during the entire pendency of his appeal, 
the veteran refused treatment for his PTSD symptoms.  While 
there is no evidence to show impaired thought processes, 
obsessional rituals or illogical, irrelevant or obscure 
speech, some, if not all of the criteria for the assignment 
of a 70 percent evaluation have been met.  Moreover, in 
determining the level of impairment under 38 C.F.R. § 4.130, 
a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-
IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If 
the evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.  Further, 
despite the July 2005 and February 2006 VA psychiatric 
examiners both indicating that the veteran was unemployable 
due to physical disabilities rather than his PTSD symptoms, 
both examiners did find that his PTSD symptoms would 
significantly impair his ability to work.  Both examiners 
noted that the veteran's symptoms, that included severe sleep 
impairment, daily intrusive thoughts, irritability, poor 
memory, avoidant behavior and social isolation, were moderate 
to severe.  The veteran described having a good relationship 
with his fourth wife.  He did not often leave his home.  The 
July 2005 VA examiner opined that the veteran's reported 
symptoms had increased since his last VA examination in 2001.  
The February 2006 VA examiner noted that the veteran 
described his symptoms as being moderate to severe, while his 
wife described his mental health as being very poor.  
Moreover, the examiner opined that the veteran's PTSD 
symptoms impacted on his ability to socialize and more 
generally as he continued to experience cardinal symptoms of 
PTSD, such as persistent re-experiencing, avoidance, and 
increased arousal, and all impacted on his quality of life.  
The examiner further opined that the veteran's prognosis for 
improvement was guarded because he did not participate in 
mental health treatment despite chronic and severe mental 
condition.  Although he has maintained a relationship with 
his fourth wife and with some of his children, he reports 
social isolation with others.  As such, and affording the 
veteran the benefit of the doubt, the Board finds that the 
assignment of a 70 percent evaluation is warranted.

In reaching this conclusion, the Board takes note of the GAF 
scale score of 51 assigned in both his July 2005 and February 
2006 VA psychiatric examination reports.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  According to the Fourth Edition (DSM-IV) of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, GAF scores ranging between 51 and 
60 indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging between 41 and 50 are meant to indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).    

Although the examiners conducting the July 2005 and February 
2006 VA examination reports of the veteran assessed him with 
GAF scores of 51, indicating moderate symptoms, both 
examiners assessed the severity of his symptoms as ranging 
from moderate to severe, indicative of serious symptoms or 
serious impairment in social, occupational or school 
functioning in several areas.  Again, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the assignment of a 70 percent evaluation is warranted.

The Board finds, however, that the veteran's PTSD symptoms do 
not warrant an evaluation in excess of 70 percent.  The 
medical evidence affirmatively shows that the condition is 
not manifested by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting self or others; disorientation to time or place; or 
memory loss for names of close relatives, own occupation, or 
own name.  Finally, both VA examiners note that, although the 
veteran suffers from moderate to severe social and 
occupational impairment, his symptoms have not caused total 
social and occupational impairment.  In this regard, the 
Board observes that, while the veteran essentially stays to 
himself and avoids most people, he nevertheless is 
maintaining a long-term relationship with his wife and some 
of his children.  Moreover, both examiners noted that he was 
unemployable as a result of his cardiac disability and not as 
a result of his PTSD symptoms.  In light of the foregoing, 
therefore, the preponderance of the evidence is against a 
finding that the veteran's PTSD is productive of total 
occupational and social impairment.  As such, a 100 percent 
rating is not warranted.

New and Material Evidence

The veteran is seeking to reopen his claim of entitlement to 
service connection for CAD.  The claim for CAD was originally 
denied in a November 1994 rating decision on the basis that 
there was no evidence that the disorder was incurred in 
service or manifest to a 10 percent degree within one year of 
his discharge from service.  The veteran did not appeal this 
determination.  A February 1999 rating decision denied the 
veteran's claim to reopen the previously denied claim for 
service connection for CAD on the grounds that the veteran 
had not submitted new and material evidence.  He did not 
appeal that determination.  Therefore, the February 1999 
rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.150(d), 20.200, 20.204, 20.1103 (2007). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The evidence associated with the claims file subsequent to 
the February 1999 rating decision includes VA examination 
reports and medical records, private medical records, a 
letter from the veteran's wife, a nurse, as well as the 
veteran's own assertions.  The Board has thoroughly reviewed 
the evidence associated with the claims files subsequent to 
the February 1999 rating decision and finds that this 
evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for CAD.  This evidence is certainly new, in that 
it was not previously of record.  The Board also finds the 
letter from the veteran's wife, a registered nurse, to be 
material.  In this regard, the veteran's wife indicated that 
she had been very actively involved in the veteran's medical 
treatment in the past 7 years, and expressed her opinion that 
the veteran's PTSD either caused or increased his risk 
factors for heart disease, essentially contending that his 
PTSD symptoms aggravate his CAD.  A nurse's statement may 
constitute competent medical evidence where the nurse has 
specialized knowledge regarding the area of medicine or 
participated in treatment.  Black v. Brown, 10 Vet. App. 279, 
284 (1997).  Also, the Board must presume the credibility of 
this evidence for the purpose of determining whether it 
constitutes new and material evidence needed to reopen the 
claim and may not assess its probative weight in relation or 
comparison to other evidence for reopening purposes. See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  As such, the Board finds that this evidence 
provides a medical opinion relating a current disorder to the 
veteran's service-connected disability, and thus, it relates 
to an unestablished fact necessary to substantiate the claim.  
Therefore, the letter from the veteran's wife, a registered 
nurse, raises a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that new and material 
evidence has been presented to reopen the veteran's 
previously denied claim for service connection for CAD.  
However, as will be explained below, the Board is of the 
opinion that further development is necessary before the 
merits of the veteran's claim can be addressed.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

Service connection may also be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole establishes that the familial 
conditions in question were incurred or aggravated during 
service.  VAOPGCPREC 82-90 (July 18, 1990).  With regard to 
congenital or developmental defects, service connection may 
not be granted for a defect but may be granted for disability 
which is shown to have resulted from a defect which was 
subject to a superimposed disease or injury during service.  
VAOPGCPREC 82-90 (July 18, 1990).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran contends that he currently has a low back 
condition and degenerative arthritis in both hips as a result 
of in-service injuries.  

Low Back Condition

Although the veteran contends that he currently has a low 
back condition as a result of an in-service injury, the Board 
finds that the preponderance of the evidence is against his 
claim.  Initially, the Board observes that the available 
service medical records are negative for any relevant 
complaints, findings or diagnoses for any low back injury or 
condition.  Further, his January 1971 separation examination 
report shows that clinical evaluation of his spine was 
normal.  Moreover, an October 1983 VA general medical 
examination report shows no relevant complaints and a 
musculoskeletal examination was normal.  The earliest 
competent medical evidence of a diagnosed low back condition 
is a July 1985 private emergency room report indicating the 
veteran injured his back while lifting his son, 14 years 
after his discharge from service.  The diagnosis was 
lumbosacral paraspinal muscle strain.  A January 1988 private 
treatment record showing a diagnosis of grade 1 
spondylolisthesis, complicating bilateral spondylolysis with 
defects bilaterally on the 5th lumbar vertebra, specifically 
notes that the veteran initially injured his back in 1985 at 
work, indicating that his back was previously good, as 
evidenced by his successful completion of basic training in 
the Navy without difficulty and subsequent service in combat.  
Subsequent private and VA treatment records also note that 
the veteran initially injured his back in 1985 and there is 
evidence of a subsequent back injury in 1993.  Consequently, 
direct service connection for a low back condition is not 
warranted.  As DJD or arthritis of the low back is not 
demonstrated during the first post service year, a grant of 
service connection on a presumptive basis is also not 
warranted.

While the veteran has consistently reported an in-service 
back injury, as noted above, the Board finds that the 
preponderance of the evidence of record does not show any 
relevant complaints, findings, treatment or diagnoses for any 
low back disability in service.  Moreover, August 1986 and 
May 1988 private treatment records note that the veteran had 
pre-existing spondylolisthesis and spondylolysis.  These 
private treatment records did not relate his diagnosed 
spondylolisthesis and spondylolysis at L5-S1, congenital in 
nature, to his service.  Although he is currently diagnosed 
with a low back disability, as noted above, his service 
treatment records are silent for relevant complaints, 
treatment or diagnoses, and the earliest competent medical 
evidence of a diagnosed low back condition is the July 1985 
private emergency room treatment record, 14 years after his 
discharge.  The Board finds this gap in time significant, and 
it weighs against the existence of a link between the 
veteran's disability and his time in service.  Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Moreover, although an October 2005 private physician 
etiologically links the veteran's diagnosed degenerative 
joint disease (DJD) with spondylolisthesis and spondylolysis 
to parachute jumps during training in the military, the Board 
finds the examiner's opinion of limited probative value 
because the examiner clearly based his opinion, in part on 
the history provided by the veteran and medical records 
dating from 1986-1988.  Likewise, the veteran's wife, in her 
statement, opines that the veteran's 
spondylosis/spondylolisthesis was caused by the veteran's 50 
parachute jumps during basis training.  Again, as she 
admittedly had only been involved with the veteran for the 
previous 7 years, she based her opinion regarding the 
etiology of his current low back condition on the veteran's 
history.  While an examiner can render a current diagnosis 
based upon his examination of the veteran, his opinion 
regarding the etiology of the underlying condition, without a 
thorough review of the record, can be no better than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  The Board further notes that, while a 
September 2005 private physician report notes the veteran's 
stated history of 50 parachute jumps in service, the 
examiner, while diagnosing chronic low back pain merely 
opining that there was a high probability of degenerative 
changes initiated by undiagnosed and untreated spondylosis.  
The examiner did not actually etiologically link the 
veteran's current low back disability to his service or any 
incident therein, merely noting the veteran's stated history.  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In contrast, the examiner who conducted a February 2006 VA 
orthopedic examination, after reviewing the veteran's claims 
files in conjunction with a physical examination, opined that 
it was less likely than not that the veteran's back condition 
was causally or etiologically related to his service or any 
incident therein, noting that the veteran's spondylolisthesis 
and spondylolysis were congenital in nature and there was no 
evidence that the current disability occurred during service 
or that it was caused by or permanently aggravated by his 
period of active military service.  He further noted that the 
evidence showed that the veteran worked for many years after 
his discharge from service as a laborer and in construction 
and there was evidence of post-service back injury.  The 
Board finds the February 2006 VA examiner's opinion more 
probative than the private physician's opinion as it was 
based on a review of the veteran's claims files and the 
examiner provided a more thorough rationale for his opinion 
that incorporated the veteran's post-service back injuries as 
well as his reported in-service back injury.  

The veteran and his brother, as lay persons, not trained or 
educated in medicine, are not competent to offer medical 
nexus opinions as to whether he currently has a low back 
condition as a result of his service or any incident therein 
and such statements are of little probative value.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, for the 
reasons noted above, the Board concludes that the 
preponderance of the evidence is against the claim in this 
case, and service connection for a low back condition, to 
include spondylolisthesis, spondylolysis, annular tear, facet 
hypertrophy and degenerative changes of the lumbar spine, 
must be denied.  38 U.S.C.A. § 5107(b).  

Degenerative Arthritis of Both Hips

After carefully reviewing all of the evidence of record, the 
Board finds that the evidence fails to show that the veteran 
had degenerative arthritis of both hips prior to 2005, almost 
24 years after his discharge from service.  Consequently, 
presumptive service connection for degenerative changes of 
the bilateral hips is not warranted.  Moreover, there is no 
competent medical opinion etiologically linking his current 
bilateral hip condition to his service or his alleged in-
service parachute jumps.  The available service treatment 
records are negative for any relevant complaints, findings or 
diagnoses for any bilateral hip injury or condition.  
Further, his January 1971 separation examination report shows 
that clinical evaluation of his lower extremities was normal.  
The earliest competent medical evidence of bilateral hip 
complaints is an April 2005 VA treatment record, almost 24 
years after the veteran's discharge.  Again, the Board finds 
this gap in time significant, and it weighs against the 
existence of a link between the veteran's current bilateral 
hip condition and his time in service.  Maxson, supra.  

Moreover, although the veteran's wife, in her statement 
received in October 2005, etiologically links the veteran's 
diagnosed bilateral hip degenerative changes to the alleged 
in-service parachute jumps, the Board again finds her opinion 
of limited probative value because, although she is a 
registered nurse, her opinion regarding the etiology of the 
veteran's bilateral hip condition, without a thorough review 
of the record, can be no better than the facts alleged by the 
veteran.  Swann supra.  The Board finds the opinions of the 
private physician in October 2005 and the VA examiner who 
conducted a February 2006 VA orthopedic examination to be of 
more probative value.  The private physician opined that it 
was not as likely as not that the veteran's bilateral hip 
condition was caused by or the result of his service or in-
service parachute jumps.  The examiner based the opinion on a 
review of the veteran's submitted written history of 50 in-
service parachute jumps and submitted treatment records 
dating from 1986 to 1988.  The February 2006 VA examiner, 
after reviewing the veteran's claims files in conjunction 
with a physical examination, opined that the veteran's early 
degenerative arthritis of the hips was unrelated to active 
military service.  The Board finds the October 2005 private 
physician's and February 2006 VA examiner's opinions more 
probative than the veteran's wife's opinion as they both 
offer more thorough rationale for their opinions.  Moreover, 
the February 2006 VA examiner's opinion was also based on a 
review of the veteran's claims files and examination of the 
veteran.  

The veteran, as a lay person, not trained or educated in 
medicine, is not competent to offer opinions as to whether he 
currently has any residuals of his in-service back or right 
shoulder injuries.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim 
in this case, and service connection for degenerative changes 
of the bilateral hips must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a disability rating of 70 percent for PTSD is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.

New and material evidence having been submitted, the claim of 
entitlement to service connection for CAD is reopened, and to 
this extent only, the appeal is granted.

Service connection for a low back condition, to include 
spondylolisthesis, spondylolysis, annular tear, facet 
hypertrophy and degenerative changes of the lumbar spine, is 
denied.

Service connection for degenerative arthritis of both hips is 
denied.


REMAND

Having reopened the veteran's previously denied claim of 
entitlement to service connection for CAD, the Board may 
proceed with adjudication of this claim only after ensuring 
compliance with VA's duties to notify and assist the veteran.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).

VA is required to provide a medical examination when the 
record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim. See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  As 
noted above, the veteran submitted a letter from his wife, a 
registered nurse, opining that his service-connected PTSD 
symptoms either caused or aggravated his CAD.  Although a 
February 2006 VA cardiac examiner opined that the veteran's 
CAD was unrelated to his PTSD, the examiner did not address 
whether the veteran's CAD may have been aggravated by the 
veteran's service-connected PTSD.  

The Board therefore finds that the veteran should be afforded 
another VA cardiac examination to determine the current 
nature, extent and etiology of any CAD, and to specifically 
determine if the veteran's service-connected PTSD aggravates 
his current CAD.  See 38 U.S.C.A § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(4), 3.310 (2006); Allen v. Brown, supra.

The Board also notes that the veteran receives ongoing 
treatment for his CAD through VA.  The most recent VA 
treatment records from the VA Medical Center, in Milwaukee, 
Wisconsin, are dated in October 2006.  Therefore, the RO 
should obtain and associate with the claims files any 
available VA treatment records from this facility dated from 
October 2006 to the present.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Finally, the Board finds that the veteran's claim of 
entitlement to TDIU is inextricably intertwined with his 
claim of service connection for CAD.  Therefore, the TDIU 
issue is held in abeyance pending completion of the 
development discussed below.  See Hoyer v. Derwinski, 1 Vet. 
App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  VA should obtain any VA treatment 
records, dating from October 2006 to the 
present, and associate the records with 
the veteran's claims files.

2.  After the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA cardiac 
examination to assess the nature and 
etiology of any current CAD.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is also requested 
to review all pertinent records associated 
with the claims files.  Based on the 
medical findings and a review of the 
claims files, the examiner should indicate 
whether it is at least as likely as not 
that the veteran's CAD is causally related 
to or aggravated by his service-connected 
PTSD.  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  
The report of examination should include a 
complete rationale for all opinions 
rendered.

3.  Thereafter, the RO should adjudicate 
the issue of service connection for CAD on 
a de novo basis, to include on a secondary 
basis to his service-connected PTSD, as 
well as readjudicate the claim for TDIU.  
If the issues on appeal remain denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


